 1   AARON D. FORD
       Attorney General
 2   DOUGLAS R. RANDS, Bar No. 3572
       Senior Deputy Attorney General
 3   State ofNevada
     Public Safety Division
 4   100 N. Carson Street
     Carson City, NV 89701-4717
 5   Tel: (775) 684-1150
     E-mail: drands@ag.nv.gov
 6
     Attorneys for Defendants
 7

 8                                 UNITED STATES DISTRICT COURT

 9                                      DISTRICT OF NEVADA

10   RICKIE L. HILL,
                                                      Case No. 3:15-cv-00038-RCJ-CLB
11                        Plaintiff,
                                                     STIPULATION AND ORDER FOR
12   V.                                               DISMISSAL WITH PREJUDICE
13   C. ROWLEY, et al.,
14                        Defendants.
15   RICKIE L. HILL,
                                                     Case No. 3:19-cv-00306-MMD-CLB
16                        Plaintiff,
                                                     STIPULATION AND ORDER FOR
17   v.                                               DISMISSAL WITH PREJUDICE

18   SUNDAY, et al.,
19                        Defendants.
20   RICKIE L. HILL,
                                                     Case No. 3:19-cv-00329-MMD-WGC
21                        Plaintiff,
                                                     STIPULATION AND ORDER FOR
22   V.                                               DISMISSAL WITH PREJUDICE

23   REUBART, et al.,

24                        Defendants.

25   RICKIE L. HILL,                                 Case No. 3:19-cv-00352-MMD-WGC
26                        Plaintiff,                 STIPULATION AND ORDER FOR
                                                      DISMISSAL WITH PREJUDICE
27   v.
28   BOYD, et al.,
                          Defendants.
                                                1
3/11/2020
